UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PHILIP A. BRALICH,                                    )
                                                      )
                       Plaintiff,                     )
                                                      )
        v.                                            )       Civil Action No. 20-3248 (UNA)
                                                      )
FOX NEWS NETWORK, LLC, et al.,                        )
                                                      )
                       Defendants.                    )

                                    MEMORANDUM OPINION

        This matter is before the Court on the plaintiff’s application to proceed in forma

pauperis, his pro se civil complaint and motion for appointment of counsel.

        Generally, the plaintiff laments the “hate speech” and derogatory language used by the

current President of the United States, national political parties, and media outlets when speaking

of the indigent, the disabled, and other members of this society who may not be belong to a

“recognized” minority group, since the administration of former President Ronald Reagan. The

plaintiff considers himself a target of such speech. He demands an award of $24 million and

injunctive relief.

        The Court has reviewed the plaintiff’s complaint, keeping in mind that complaints filed

by pro se litigants are held to less stringent standards than those applied to formal pleadings

drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       This complaint fails to meet the minimal pleading standard set forth in Rule 8(a). Its

factual allegations are so broad and so vague that the pleading does not give the named

defendants fair notice of the claims asserted against them. An Order consistent with this

Memorandum Opinion is issued separately.

DATE: November 19, 2020                                /s/
                                                       KETANJI BROWN JACKSON
                                                       United States District Judge